Powell, J.
In an action against a railway company for negligently communicating fire through sparks from a passing engine to adjacent property, the defendant admitted that the fire was communicated by the engine named, but offered proof that the engine was equipped with a first-class standard spark-arrester; also the’ testimony of the engineer that at the time in question it was being operated in the usual and *440ordinary manner, and that no more sparks were emitted than were necessary in the running of the train; the plaintiff submitted proof that this same engine also communicated two other fires, to adjacent property, on the same day, and that as it passed the plaintiff’s premises it was “puffing and blowing” more than usual: Held, that while the plaintiff’s case was very weak, nevertheless, under the testimony, .the facts proved and the inferences to be drawn therefrom were not so entirely free from issue as to justify the court in directing a verdict for the defendant. Judgment reversed.
Action for damages, from city court of Cordele — Judge Henderson presiding. March. 12, 1908.
Argued June 10,
Decided June 18, 1908.
Crum & Jones, for plaintiff.
J. T. Hill, Maynard & Hooper, for defendant.